                 Case 2:16-cv-01269-DB Document 79 Filed 08/01/19 Page 1 of 3



 Matthew L. Lalli (6105)
 Douglas P. Farr (13208)
 SNELL & WILMER L.L.P.
 15 West South Temple, Suite 1200
 Salt Lake City, Utah 84101
 Telephone: (801) 257-1900
 Facsimile: (801) 257-1800
 Email: mlalli@swlaw.com
        dfarr@swlaw.com

 Attorneys for Defendants Ohio Security
 Insurance Company, Liberty Mutual
 Insurance Company, and Colorado
 Casualty Insurance Company


                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


 GRAKO’S AMERICAN CAR CARE
 CENTER, INC., a Utah corporation,

                     Plaintiff,
                                                     DEFENDANTS’ RULE 26(a)(2) LIST OF
 v.
                                                      DISCLOSED REBUTTAL EXPERTS
 OHIO SECURITY INSURANCE COMPANY,
                                                            Case No. 2:16-cv-01269-PMW
 a Massachusetts corporation; LIBERTY
 MUTUAL INSURANCE COMPANY, a
 Massachusetts corporation; and COLORADO                        Judge Paul M. Warner
 CASUALTY INSURANCE COMPANY, a
 Massachusetts corporation,
 and DOES I-X.

                     Defendants.


          Pursuant to Rule 26 (a)(2)(A) of the Federal Rules of Civil Procedure, Defendants Ohio

Security Insurance Company (“Ohio Security”), Liberty Mutual Insurance Company (“Liberty

Mutual”), Colorado Casualty Insurance Company (“Colorado Casualty”) (collectively

“Defendants”) hereby disclose the following as a rebuttal/responsive expert witnesses that

Defendants may use at trial to present expert testimony.



4843-2176-5278
                 Case 2:16-cv-01269-DB Document 79 Filed 08/01/19 Page 2 of 3




          Peter S. Evans of Evans Adjusters          Mr. Evans is an Insurance Executive

General Adjuster and may provide expert rebuttal testimony in relation to his specialty of good

faith handling of insurance claims.

          Richard S. Hoffman of Lone Peak Valuation Group           Mr. Hoffman is a Certified

Public Accountant and may provide expert rebuttal testimony in relation to his specialty of

business valuations and litigation consulting services.

          Jerry L. Miles of Bert L. Howe & Associates       Mr. Miles is a Civil Engineer and

may provide expert rebuttal testimony in relation to his construction and structural engineer

specialty.

          Daniel Nye of RMEC Environmental, Inc.            Mr. Nye is a Certified Industrial

Hygienist and may provide expert rebuttal testimony in relation to his indoor air quality

specialty.




          DATED August 1, 2019.


                                                  SNELL & WILMER L.L.P.


                                                  /s/ Douglas P. Farr
                                                  Matthew L. Lalli
                                                  Douglas P. Farr
                                                  Attorneys for Defendants




4843-2176-5278
                 Case 2:16-cv-01269-DB Document 79 Filed 08/01/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE

          I certify that on August 1, 2019, a true and correct copy of the foregoing

DEFENDANTS’ RULE 26(a)(2) LIST OF DISCLOSED REBUTTAL EXPERTS was served

via email and by U.S. Mail, postage prepaid, upon the following:

                    Derek A. Coulter
                    Robert T. Tateoka
                    COULTER TATEOKA, P.C.
                    11576 South State Street, Suite 503
                    Draper, Utah 84020
                    derek@dac-law.com
                    robert@dac-law.com

                    Michael N. Poli
                    Lawrence R. Moon
                    MERLIN LAW GROUP P.A.
                    2999 North 44th Street, Suite 520
                    Phoenix, Arizona 85018
                    mpoli@merlinlawgroup.com
                    lmoon@merlinlawgroup.com

                    Attorney for Plaintiffs



                                                 /s/ Douglas P. Farr




4843-2176-5278
